Citation Nr: 0637232	
Decision Date: 12/01/06    Archive Date: 12/12/06	

DOCKET NO.  04-29 725	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased evaluation for right lower 
extremity claudication, status post popliteal release, 
currently evaluated at 20 percent. 

2.  Entitlement to an increased evaluation for left lower 
extremity claudication, status post popliteal release, 
currently evaluated at 20 percent. 

3.  Entitlement to an effective date prior to July 28, 2003, 
for 20 percent evaluations for bilateral lower extremity 
claudication, status post bilateral popliteal release.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

The appellant and his spouse.



ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel



INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas, that denied the benefits sought on appeal.  
The veteran, who had active service from November 1990 to 
November 1995, appealed that decision to the BVA, and the 
case was referred to the Board for appellate review.



REMAND

A preliminary review of the record discloses a need for 
further development prior to final appellate review.  In this 
regard, the Board finds that the VA's duty to notify the 
veteran as required under 38 U.S.C.A. § 5103(a) (West 2002) 
has not been satisfied in this case.  The August 2003 letter 
to the veteran correctly identified the issue on appeal as 
involving the bilateral lower extremity claudication, but 
then included an attachment that informed the veteran what 
the evidence must show to establish entitlement to service 
connection, rather than what the evidence must show to 
establish entitlement to an increased evaluation for his 
bilateral lower extremity claudication.  In addition, after 
the veteran requested an earlier effective date for the 
assignment of a 20 percent evaluation for each disability of 
the lower extremities, the RO did not inform the veteran of 
the evidence necessary to establish his claim for an earlier 
effective date.  Since the United States Court of Appeals for 
Veterans Claims has strictly construed the notification 
requirements under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) this matter must be addressed prior to final 
appellate review. 

With respect to the veteran's claim for an earlier effective 
date for the 20 percent evaluation for each of the lower 
extremity disabilities, the veteran reported in his August 
2004 Substantive Appeal that he had been scheduled for an 
appointment with the VA in Portland, Oregon in April 1986, 
but that he had not lived in Oregon since 1990 and was not 
aware of the appointment and consequently did not attend the 
examination.  

A review of the evidence of record discloses that the 
veteran's November 1995 VA examination contained an address 
in Oregon for the veteran, but that a VA Form 21-4138 
received at the RO in Portland, Oregon in April 1996 showed 
an address for the veteran in Texas.  The veteran noted in 
that statement that his address was listed below and that he 
now resided in Texas.  The RO then proceeded to adjudicate 
the veteran's initial claim in a May 1996 rating decision and 
notified him of the decision, including the granting of 
service connection for bilateral lower extremity claudication 
with the assignment of a noncompensable evaluation, at the 
veteran's address in Oregon.  

In denying the current claim for an earlier effective date 
the RO has pointed to the May 1996 rating decision as 
representing a final decision.  However, it is not clear what 
effect the notice of the RO's decision to the veteran's old 
address in Oregon, rather than the address in Texas, would 
have the on finality of the May 1996 rating decision and the 
veteran's current claim for an effective date prior to July 
28, 2003, for a 20 percent evaluation for each of the lower 
extremity disabilities.  Since this matter is being returned 
to the RO for additional procedural development, the RO will 
have an opportunity to address this matter.

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is desirable.  This case 
is being REMANDED to the RO via the Appeals Management Center 
in Washington, D.C. and the veteran will be notified when 
further action on his part is required.  Accordingly, this 
case is remanded for the following actions:


1.  The RO should provide notice 
consistent with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) in connection with the claims 
for an evaluation in excess of 20 percent 
for each of the lower extremity 
disabilities and for an effective date 
prior to July 28, 2003, for a 20 percent 
evaluation for each of the lower 
extremity disabilities.

2.  The RO should consider the effect the 
May 1996 notice to the veteran has on the 
finality of the May 1996 rating decision 
and in the current claim for an effective 
date prior to July 28, 2003, for a 20 
percent evaluation for each of the lower 
extremity disabilities when that notice 
was mailed to a prior address in Oregon 
after having been notified that the 
veteran had relocated to Texas.


When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefits sought are not granted, 
the veteran and his representative should be furnished a 
Supplemental Statement of the Case and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  No action is required of the 
veteran until he is notified.



	                  
_________________________________________________
	VITO A. CLEMENTI
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



